Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rosario A. Fiorani, Jr., appeals the district court’s order affirming the bankruptcy court’s dismissal of Fiorani’s adversary proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Fiorani v. Jones, No. 4:11-cv-00038-RAJ-TEM (E.D.Va. Apr. 29, 2011). We grant Fiorani’s motion to proceed on appeal in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.